915 F.2d 1566Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Grover C. JONES, Jr., Defendant-Appellant.
No. 90-6334.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 27, 1990.Decided Sept. 28, 1990.Rehearing Denied Nov. 6, 1990.

Appeal from the United States District Court for the Southern District of West Virginia, at Bluefield.  Elizabeth V. Hallanan, District Judge.  (CR-85-80)
Grover C. Jones, Jr., appellant pro se.
Nancy Carper Hill, Assistant United States Attorney, Charleston, W.Va., for appellee.
S.D.W.Va.
AFFIRMED AS MODIFIED.
Before SPROUSE* and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Grover C. Jones, Jr. appeals from the district court's order denying Jones's motion for credit for time served.  Because his argument attacks the execution of his sentence, we interpret this filing under 28 U.S.C. Sec. 2241.  However, Sec. 2241 petitions must be filed in the district court in the jurisdiction where the petitioner is in custody, see Braden v. 30th Judicial Circuit, 410 U.S. 484, 495-500 (1973), and since the record does not reflect that Jones was incarcerated in West Virginia when he filed this petition, the district court did not have jurisdiction to consider his claim.  We therefore modify the district court order to dismiss the petition without prejudice for want of jurisdiction, and affirm as modified.**   United States v. Jones, CR No. 85-80 (S.D.W.Va. May 18, 1990).  We deny the motion for abeyance and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED AS MODIFIED.



*
 Judge Sprouse did not participate in the consideration of this case.  The opinion is filed by a quorum of the panel pursuant to 28 U.S.C. Sec. 46(d)


**
 Although we do not reach the merits of his claim, we observe that Jones would not be entitled to credit for time served on bond under 18 U.S.C. Sec. 3568.   See United States v. Mares, 868 F.2d 151 (5th Cir.1989)